UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4461



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DARIUS LATRON CHANEY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  H. Brent McKnight,
District Judge. (CR-03-40)


Submitted:   November 2, 2005          Decided:     December 20, 2005


Before LUTTIG, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott H. Gsell, LAW OFFICE OF SCOTT GSELL, Charlotte, North
Carolina, for Appellant. Robert John Gleason, Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Darius Latron Chaney appeals his convictions and 272-

month sentence imposed following his guilty plea to robbery of a

motor vehicle by force or violence, in violation of 18 U.S.C.

§ 2119 (2000); possession of a firearm during and in relation to a

crime of violence, in violation of 18 U.S.C. § 924(c)(1),(2)

(2000); and possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (2000).   Chaney’s counsel filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there were no meritorious grounds for appeal but

questioning whether the district court erred when it sentenced

Chaney as a career offender and as an armed career offender.

Chaney filed a pro se supplemental brief, raising additional

claims.

           The Anders brief and Chaney’s pro se supplemental brief

were filed after Blakely v. Washington, 542 U.S. 296 (2004), and

prior to United States v. Booker, 125 S. Ct. 738 (2005).     While

Chaney’s counsel makes general arguments as to the propriety of the

district court’s sentence, he does not reference either Blakely or

Booker.   Because this is an Anders appeal, we nonetheless consider

the impact of those cases.

           As Chaney did not assert a Blakely or Booker-type issue

in the district court, we review for plain error.       See United

States v. Evans, 416 F.3d 298, 300 (4th Cir. 2005).   To establish


                               - 2 -
a Sixth Amendment error occurred during sentencing, a defendant who

entered a guilty plea must show that the district court imposed a

sentence exceeding the maximum allowed based only on the facts to

which he admitted.     Id.     However, this court has recognized an

exception to the general rule in that a district court may enhance

a sentence based on the “fact of a prior conviction” regardless of

whether or not it was admitted to by the defendant or found by a

jury.    See United States v. Thompson, 421 F.3d 278, 282, 283-86

(4th Cir. 2005).      Such enhancement will not constitute Sixth

Amendment error if the facts necessary to support the enhancement

“inhere in the fact of conviction” rather than being “extraneous to

it.”    Id. at 283.

            We find Chaney’s arguments regarding his sentence are

foreclosed by Thompson.       Chaney does not dispute he has at least

three prior convictions qualifying as “violent felonies” and that

they were “committed on occasions different from one another.” See

18 U.S.C. § 924(e) (2000).      Because the facts necessary to support

the     enhancement   under    U.S.   Sentencing   Guidelines   Manual

§ 4B1.4(b)(3)(B) (2002) “inhere in the fact of conviction,” there

is no error under Blakely, Booker, or their progeny. See Thompson,

421 F.3d at 283, 287 & n.5; see also United States v. Cheek, 415

F.3d 349 (4th Cir. 2005) (holding that the armed career criminal

designation based on prior convictions does not violate Booker),

petition for cert. filed, ___ U.S.L.W. ___ (U.S. Oct. 3, 2005) (No.


                                  - 3 -
05-6904); United States v. Collins, 412 F.3d 515, 521-23 (4th Cir.

2005) (holding that, when the facts are undisputed, the application

of the career offender enhancement falls within the exception for

prior convictions).       As required by Anders, we have throughly

reviewed   the   record   for   any    potential   sentencing     claims   and

conclude that Chaney is not entitled to relief under Booker.

           With regard to the remaining issues raised in Chaney’s

pro se supplemental brief, claims of ineffective assistance of

counsel are not cognizable on direct appeal unless the record

conclusively establishes ineffective assistance.            United States v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999).                   To allow for

adequate   development     of   the     record,    claims   of    ineffective

assistance generally should be raised in a proceeding commenced

pursuant to 28 U.S.C. § 2255 (2000).          United States v. King, 119

F.3d 290, 295 (4th Cir. 1997).          After comprehensive inquiry, the

district court properly concluded that Chaney’s plea was knowing

and voluntary.     Moreover, there is no reference to Chaney’s other

claim that his right to self-incrimination was violated.             In fact,

Chaney offers nothing but his bare allegations in support of this

contention.      Because the record does not conclusively establish

counsel was ineffective in this regard, we decline to review this

claim on direct appeal since the claim should be brought in a

§ 2255 action.




                                      - 4 -
           In accordance with the requirements of Anders, we have

reviewed   the   entire   record   in   this   case   and   have   found   no

meritorious issues for appeal.          Accordingly, we affirm Chaney’s

convictions and sentence.     This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court

of the United States for further review.         If the client requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.        Counsel's motion must state that

a copy thereof was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                   - 5 -